Citation Nr: 1404385	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-17 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a sleep apnea, to include as secondary to the Veteran's service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 50 percent for PTSD with major depression and alcohol abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to April 1981 and from October 2004 to December 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana that denied service connection for sleep apnea and continued a 50 percent disability evaluation for PTSD with major depression and alcohol abuse.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, further development is necessary before the Board can adjudicate the Veteran's appeal without prejudice to him.  
 
PTSD

The Veteran underwent an examination in December 2010.  The representative has argued that the Veteran's symptoms are much greater than those contemplated in the earlier exam.  The Board finds that a contemporaneous examination is required, to determine the current level of severity.

Sleep Apnea

Concerning the issue of service connection for sleep apnea, the Veteran has been diagnosed with this condition and has been provided with examination to address the etiology.  Specifically, a May 2009 VA examiner stated that, in pertinent part, sleep apnea was less likely as not caused by or a result of the Veteran's service-connected PTSD.  However, the examiner did not address whether the condition was aggravated by PTSD. Accordingly, an addendum opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA treatment records.  All information which is not duplicative of evidence already received should be associated with the claims file or the Veteran's electronic claims folder. 

2.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must conduct a detailed mental status examination, as well as any other indicated tests and studies. 

The examiner is asked to discuss the effect that the Veteran's PTSD and major depressive disorder with alcohol dependence have on his social and occupational adaptability.

3.  Then, return the claims file to the examiner who provided the May 2009 examination for sleep apnea (or a suitable substitute if this individual is unavailable), and request that the examiner address the question of whether the Veteran's currently-diagnosed sleep apnea has at least as likely as not (50 percent or greater probability) been permanently worsened beyond its natural progression by his service-connected psychiatric disorder. 

The examiner should provide a clear rationale for the opinion.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Finally, readjudicate the issues on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

